DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-4, 6, and 8-20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Venkatraman et al. (US 2016/0007158) in view of Walsh et al. (US 2017/0295173).
Referring to Claim 1, Venkatraman teaches an authentication device comprising:
a communication interface configured to receive measurement data (see mobile device 104-1 acquiring data from second device 104-2 as described in paragraph 55)  including a measured value and measurement time information associated with the measured value from a biological information measuring device configured to measure a value related to biological information (see paragraph 22 which shows the movement measurements obtained from accelerometer as the measured value related to biological information and the measured time information as the period of time the measurements are made);
a sensor unit including at least one sensor (see paragraph 22 which teaches motion sensors); and
a controller configured to:
estimate, on the basis of information acquired by the sensor unit, a state of a specific user during a time range specified by the measurement time information (see paragraph 22 which teaches a person’s motion state according to measurements from sensors indicating movement over a period of time).
Venkatraman does not teach providing a function to be used by one specific user; and identifying that the measured value pertains to the one specific user in a case where the function is in an enabled state during the time range and an estimation result of the state shows that the state is appropriate for measurement. Walsh teaches providing a function to be used by one specific user (see paragraph 5 which shows biometric data, movement signature, and authenticating information as functions); and identifying that the measured value pertains to the one specific user in a case where the function is in an enabled state during the time range (see paragraph 45 which shows the enabled state as a state in which the wearable device is worn by the user and the time range, during which measurements are made, is the period of time that the user is wearing the wearable device) and an estimation result of the state shows that the state is appropriate for measurement (see paragraph 48 which shows measurements gathered by accelerometer movements for authentication, where the state of the user, as moving, is an appropriate state for measurement). Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was made to provide the teachings of Walsh to the device of Venkatraman in order to more securely keep track of user activity.
Referring to Claim 8, Venkatraman teaches an authentication system comprising:
a biological information measuring device (see 104-2 of fig. 2); and
an authentication device (see 104-1 of fig. 2) capable of communicating with the biological information measuring device (see paragraph 28 which shows authentication and pairing between devices 104-1 and 104-2), wherein the biological information measuring device includes a measurement unit configured to measure a value related to biological information (see paragraph 22 which shows the movement measurements obtained from accelerometer as the measured value related to biological information), and a first communication interface configured to transmit measurement data including a measured value acquired by the measurement unit (see second device 104-2 transmitting to mobile device 104-1 as described in paragraph 55), and measurement time information associated with the measured value (see paragraph 22 which shows the measured time information as the period of time the measurements are made), and the authentication device includes a second communication interface configured to receive the measurement data from the biological information measuring device (see mobile device 104-1 acquiring data from second device 104-2 as described in paragraph 55),
a sensor unit including at least one sensor (see paragraph 22 which teaches motion sensors); and
a controller configured to:
estimate, on the basis of information acquired by the sensor unit, a state of a specific user during a time range specified by the measurement time information (see paragraph 22 which teaches a person’s motion state according to measurements from sensors indicating movement over a period of time).
Venkatraman does not teach providing a function to be used by one specific user; and identifying that the measured value pertains to the one specific user in a case where the function is in an enabled state during the time range and an estimation result of the state shows that the state is appropriate for measurement. Walsh teaches providing a function to be used by one specific user (see paragraph 5 which shows biometric data, movement signature, and authenticating information as functions for provisioning); and identifying that the measured value pertains to the one specific user in a case where the function is in an enabled state during the time range (see paragraph 45 which shows the enabled state as a state in which the wearable device is worn by the user and the time range, during which measurements are made, is the period of time that the user is wearing the wearable device) and an estimation result of the state shows that the state is appropriate for measurement (see paragraph 48 which shows measurements gathered by accelerometer movements for authentication, where the state of the user, as moving, is an appropriate state for measurement). Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was made to provide the teachings of Walsh to the device of Venkatraman in order to more securely keep track of user activity.
Claim 9 has similar limitations as claim 1.
Referring to Claim 2, Walsh also teaches the state of the one specific user as a behavorial pattern indicating a behavior of the one specific user (see paragraph 42 whish shows the user in a walking state),
the controller configured to identify that the measured value pertains to the one specific user in a case where the function is in an enabled state during the time range and a behavioral pattern estimated by the controller matches a reference behavioral pattern predetermined in accordance with a type of the biological information (see paragraph 4 which shows whether or not the movement signature matching a stored movement signature and paragraph 45 which shows the movement signature performed within a period of time), and to identify that the measured value does not pertain to the one specific user in a case where the function is not in an enabled state during the time range or the behavioral pattern estimated by the controller does not match the reference behavioral pattern predetermined in accordance with the type of the biological information (see paragraph 4 which shows whether or not the movement signature matching a stored movement signature and paragraph 45 which shows the movement signature performed within a period of time).
Referring to Claim 3, Walsh also teaches the time range including a time range before measurement, a time range during measurement, and a time range after measurement (see paragraph 45 which indicates a threshold period of time and paragraph 48 which shows performing a movement signature to authenticate the user within that threshold period of time, where the threshold period of time is set and the measurements are taking place when the user is performing the movement signature which is sometime between the start and end times of the set threshold period of time, which means there is a period between the start of the threshold period of time and when the measurement start which is the time range before measurement, and a period after the measurements take place and the end of the threshold period of time which is the time range after measurement), and
the behavioral pattern includes information indicating whether the one specific user is in a dynamic state or a static state during each of the time range before measurement, the time range during measurement, and the time range after measurement (see paragraph 48 which shows that measurements are taking place by an accelerometer which indicate whether the device is moving (dynamic) or static).
Referring to Claim 4, Walsh also teaches the state of the one specific user as a state indicating whether the one specific user is in a predetermined environment (see paragraph 20 which shows sensors that show the users location, proximity to a certain location, and light sensors which indicate whether the user is in a light or dark location).
Referring to Claims 6 and 11-14, Venkatraman teaches the communication interface configured to receive measurement data by wireless communication with the biological information measuring device (see mobile device 104-1 acquiring data from second device 104-2 as described in paragraph 55 and paragraph 22 which shows the movement measurements obtained from accelerometer as the measured value related to biological information). Walsh teaches near-field wireless communication (see paragraph 23 which shows that NFC can be used for user devices 102, 106, 110 to share connections and services including measurements made in paragraph 21). Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was made to provide the teachings of Walsh to the device of Venkatraman in order to more securely keep track of user activity.
Referring to Claims 10 and 15-20, Venkatraman also teaches a non-transitory storage medium storing a program for causing a computer to function as the controller (paragraph 10 which shows the storage medium) included in the authentication device (paragraph 38 which shows the authentication device).

Claim 7 is/are rejected under 35 U.S.C. 103 as being unpatentable over Venkatraman and Walsh and further in view of Ziraknejad et al. (US 10,701,067).
Referring to Claim 7, the combination of Venkatraman and Walsh does not teach the near-field communication as ultrasonic communication. Ziraknejad teaches the near-field communication as ultrasonic communication (see col. 6, lines 43-51 showing a smartwatch communicating in ultrasonic communication). Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was made to provide the teachings of Ziraknejad to the modified device of Venkatraman and Walsh in order to provide a more reliable method of transferring information from a wearable device.

Allowable Subject Matter
Claim 5 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Regarding Claim 5, Venkatraman, Walsh, and Ziraknejad do not teach, alone nor in combination, the estimation unit is configured to estimate whether the one specific user is in a bright location or a dark location during the time range on the basis of a comparison between the surrounding brightness that is detected and a brightness threshold, and
the identification unit is configured to identify that the measured value pertains to the one specific user in a case where the function is in an enabled state during the time range and the one specific user is estimated to be in the bright location by the estimation unit, and to identify that the measured value does not pertain to the one specific user in a case where the function is not in an enabled state during the time range or the one specific user is estimated to be in the dark location by the estimation unit.

Response to Arguments
Applicant's arguments filed 7/18/2022 have been fully considered but they are not persuasive.
While the examiner understands the arguments made, the claims still do not overcome the cited references as currently worded. Certain critical terms, such as “enabled state” and “time range” do not have enough specifics or detail in order to overcome the way the cited art can read on the limitations.
Regarding the term “enabled state”, the claim does not indicate that the enabled state is dependent on whether or not the user is moving. This “enabled state” shows the state of the function, where the other “state” of the user is a different state. This means that the “enabled state” can simply be read on as a state where the device is simply turned on, or in this specific case, the device being worn by the user.
Regarding the term “time range”, nothing in the claims state that the time range is predetermined. This means that this time range can vary, and since the time range in the Venkatraman reference is defined as the time where the measurements are made, it is shown in Walsh that measurements are made regarding functions of a wearable device when the device is actually worn by the user. This means that the time range in this case is the time range that the wearable device is being worn by the user, which ends when the device is removed from the user.
Because of the above statement which indicates that the “state” of the user and the “enabled state” of the function are two different states, Walsh still teaches an estimation result of the state shows that the state is appropriate for measurement. The user state in the Venkatraman reference is a moving state and both references teach making measurements using an accelerometer. Since no further details are made as to what state is inappropriate for measurement, then this means that any moving state is considered appropriate for measurement by a user, and combined with the “enabled state” of the wearable device being worn by a user during the “time range” of the device being worn by the user as the duration of the device on the user, Walsh teaches the above limitations.
For the above reasons, the combination of Venkatraman and Walsh still teaches the limitations of the independent claims and therefore, still teaches claims 1-4, 6, and 8-20.
For the above reasons, the combination of Venkatraman, Walsh, and Ziraknejad still teaches claim 7.

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to EUGENE YUN whose telephone number is (571)272-7860. The examiner can normally be reached 9am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Wesley Kim can be reached on 5712727867. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/EUGENE YUN/           Primary Examiner, Art Unit 2648